Citation Nr: 0740131	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right patella.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left patella.

3.  Entitlement to an initial compensable evaluation for a 
gynecological disability rated as uterine fibroids, chronic 
yeast infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from October 1983 to April 1984, and 
active duty from February 1985 to August 1991.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Baltimore, Maryland Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, a 
personal hearing was held before a Veterans Law Judge who is 
no longer currently employed by the Board.  A transcript of 
this hearing is of record.  

In May 2005, the Board (in pertinent part) denied ratings in 
excess of 10 percent for chondromalacia of the right patella 
and chondromalacia of the left patella, and a compensable 
rating for a gynecological disability rated as uterine 
fibroids, chronic yeast infection.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an October 2006 Order, the Court vacated 
the May 2005 Board decision with respect to the 
aforementioned issues, and remanded the matters for 
readjudication consistent with a Joint Motion.  

In September 2007, a personal hearing was held before the 
undersigned.  A transcript of this hearing is of record.  At 
the time of the hearing, the veteran submitted additional 
evidence that has not been reviewed by the RO.  However, she 
waived RO consideration of the additional evidence (see 
September 2007 statement from the veteran), permitting the 
Board to consider such records in the first instance.  See 
38 C.F.R. § 20.1304(c) (effective October 4, 2004).  In 
addition, at the hearing the veteran was granted a 30 day 
abeyance period for submission of additional evidence.  No 
such evidence was received.

The Board notes that in May 2005, the Board also remanded the 
additional issue of entitlement to an initial compensable 
evaluation for urinary tract infection.  The Board notes that 
this issue has not yet been recertified for appeal and that 
the Board's previous remand in the matter remains pending.

As noted in the October 2006 Joint Motion, the veteran raised 
the issue of entitlement to special monthly compensation 
based upon loss of a creative organ at the February 2005 
hearing.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The October 2006 Joint Motion notes that remand was required 
for current examinations.  As the Joint Motion was adopted by 
Order of the Court, the Board is bound to comply with its 
directives.  In this regard, the Board notes that the last 
examination of the knees was in June 2000 and the last 
gynecological examination was in January 2000.  In February 
2005, the veteran testified that the knees were "a little 
but worse," and she was currently experiencing new symptoms 
of swelling, locking and giving way.  Although further delay 
is regrettable, an additional VA examination is necessary to 
ensure a fully informed decision regarding the veteran's 
claims.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(When a veteran claims that her condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing her with a new 
examination.).  Moreover, with respect to the veteran's 
gynecological disability, the Board notes that there is some 
question as to whether the veteran has endometriosis.  See 
February 2005 hearing transcript at p. 13 and September 2007 
hearing transcript at pp. 12, 16, and 17.  On remand, the VA 
examiner should determine whether the veteran has 
endometriosis.

In addition, the October 2006 Joint Motion notes that remand 
was required to obtain outstanding private treatment records.  
See 38 U.S.C.A. § 5103(A).  Specifically, the Joint Motion 
notes that the veteran testified during the February 2005 
hearing that she received treatment for her knees from a 
private physician, Dr. B. at Sinai Hospital, in January 2005.  
Among other things, Dr. B. reportedly took X-rays of the 
knees, which revealed arthritis.  As previously noted, the 
veteran also testified that her private physician, Dr. P. at 
the Maryland Infertility Clinic in Towson, Maryland, told her 
that she might have endometriosis.  All outstanding treatment 
records to this effect should be obtained.  In addition, the 
Board notes that the veteran testified during the September 
2007 hearing that she underwent a second myomectomy, 
performed by Dr. P., in March or April of 2006.  The surgical 
records have not been associated with the claims file.  
Records alleged pertinent to the veteran's claims have been 
identified, and VA is obliged to assist the appellant to 
obtain such records, notwithstanding any individual efforts 
she may have taken to obtain them.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Regarding any non-federal evidence VA seeks 
and is unable to obtain, the RO is required to notify the 
veteran of the records it could not obtain, its efforts to 
obtain the records, any further actions VA will take 
regarding them, and that she is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e).

Finally, the veteran did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Any pertinent, outstanding VA or 
other inpatient or outpatient treatment 
records should be obtained and 
incorporated in the claims folder, 
including the hospitalization reports 
from the 2006 myomectomy.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  In 
particular, the RO should request 
releases for Dr. B. at Sinai Hospital, 
Dr. P at the Maryland Infertility Clinic 
in Towson, Maryland.

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.

3.  Thereafter, the RO should arrange for 
the veteran to be examined by an 
orthopedist to determine the nature and 
extent of the impairment from her 
service-connected right and left knee 
disabilities.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination; all 
indicated studies and tests should be 
completed; and all clinical findings 
should be reported in detail.

The examiner should state for the record 
whether the veteran has arthritis in her 
knees.

The examiner should undertake range of 
motion studies for each knee, noting the 
exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any  pain in terms 
of additional range of motion lost.  If 
this is not possible, the examiner should 
so state.  Tests of joint motion against 
varying resistance  should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.  
The examiner should also express an 
opinion as to whether there would be 
additional limits of function on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of each knee. 
The examiner should also determine if the 
knees lock and, if so, the frequency of 
the locking.  

The examiner should explain the rationale 
for all opinions given.  

4.  The RO should also arrange for the 
veteran to be examined by a gynecologist 
to determine the nature and extent of the 
impairment from her service-connected 
gynecological disability, currently rated 
as uterine fibroids, chronic yeast 
infection.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination; all 
indicated studies and tests should be 
completed; and all clinical findings 
should be reported in detail.

The examiner should state for the record 
whether the veteran has endometriosis.

The examiner should identify all 
gynecological and urinary impairment 
attributable to the veteran's service-
connected gynecological disability (as 
distinguished from her service-connected 
urinary tract infection or other non-
service-connected disabilities).  The 
frequency and severity of each disability 
should be noted for the record.  

In addition, the examiner should state 
whether the veteran's disability requires 
continuous treatment or whether her 
symptoms are not controlled by continuous 
treatment.  In rendering such opinion, 
the examiner should specifically comment 
on the December 30, 2004, letter from Dr. 
I. To Dr. G. regarding the veteran's plan 
of care.

The examiner should explain the rationale 
for all opinions given.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and her 
representative the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



